Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Response of 28 Jan. 2021 is acknowledged and has been entered.
Claims 1-24 and 25-36 are currently pending and are considered here with respect to the elected species of CSF as the sample, proteinase k as the proteinase and L1CAM as the biomarker (as set forth in the prior office action, the subject matter of claims 26-27 was found free of the prior art with respect to the originally elected combination of species (CSF, proteinase K and FLRT3) and the search was thus extended to L1CAM as an additional species of biomarker). 

Response to Arguments
Applicant's arguments filed 28 Jan. 2021 have been fully considered but they are not persuasive. 
Applicant argues that the claimed subject matter wherein the biological sample comprises cancer cells or circulating tumor cells is supported by the disclosure in Provisional App. No. 62151189 that the sample can be CSF, the sample can be from a biopsy and that the biomarkers/diseases analyzed via the method can include various cancer-associated genes and conditions.  This is not persuasive because the claims as amended require that the biological sample from which the exosomes are purified contains CTCs or cancer cells (as opposed to the cell population from which the exosomes are derived containing CTCs or cancer cells).  Nothing in the portions of the ‘189 App. cited by Applicant necessarily implies that the biological sample 
Applicant’s remaining arguments have been considered but are moot in view of the new grounds of rejection herein.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: None of the provisional applications to which the instant application claims priority (App. Nos. 62151142, 62151166 and 62151189) provide any disclosure/description of a method of purifying exosomes from a cell population that includes cancer cells or circulating tumor cells as recited in claim 25. Thus, the effective priority date for claim 25 is that of the parent PCT App., i.e. 22 April 2016.

Withdrawn Rejections
The rejection of claims 11-16 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of the amendment to claim 11 in the Response of 28 Jan. 2021.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-12, 16-24, 26-31, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US Patent 9958460 to Goetzl in view of Rekker et al., Clinical biochemistry 47.1-2 (2014): 135-138, Shi et al., Oncotarget 6.29 (2015): 26971 and Onda et al., Neuroradiology 32.2 (1990): 146-150., as evidenced by Street et al., Journal of translational medicine 10.1 (2012): 5.
Goetzl teaches a method of diagnosing or prognosing a disease (e.g., a neurodegenerative disorder) in a subject, comprising i) isolating exosomes from a biological sample from the subject, wherein the sample can be any type of biological sample including serum or cerebrospinal fluid (CSF) and the exosomes can be cell-specific exosomes, such as 
Claims 1-3, 7-12, 16-24, 26-31, 35 and 36 differ from Goetzl in that: the exosome isolation comprises treating an exosome-enriched fraction with proteinase K; the biological sample comprises cancer cells or circulating tumor cells (CTCs); isolating the exosome-enriched fraction comprises one or more centrifugation steps and one or more filtration steps; the filtration is with a submicron filter; the filter is a 0.22 µm filter; isolating the exosome-enriched fraction comprises the centrifugation/filtration steps of claim 11; and the proteinase step is performed after the series of ultracentrifugation steps.
st ¶ under Results).
Shi teaches a method of diagnosing/prognosing cancer in a subject, comprising a) isolating exosomes from a biological sample (CSF) of the subject via a series of centrifugation/washing steps to prepare an exosome-enriched fraction; and b) analyzing the RNA content of the exosomes to identify cancer-associated biomarkers (under INTRODUCTION and MATERIALS AND METHODS).  The method was effective to diagnose/prognose neural cancer (glioma), and it was concluded that the diagnostic RNA (miR-21) being measured 
Onda teaches that seeding of gliomas via dissemination of tumor cells in the CSF is a well-recognized phenomenon and is associated with metastasis/invasion (entire doc, including under Summary, 1st ¶ and Discussion). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to diagnose/prognose a disease in a subject by isolating cell-specific exosomes from a biological sample from the subject and identifying one or more disease-associated biomarkers from the exosomes as taught by Goetzl wherein the exosomes are isolated using a method comprising centrifugation, filtration and proteinase K treatment as taught by Rekker because it would have been obvious to combine prior art elements according to known methods to yield predictable results.  One of ordinary skill would have been motivated to use the method of Rekker to isolate exosomes in the method of Goetzl because Rekker teaches that centrifugation-based isolation is more useful for subsequent protein-based analyses (e.g., in embodiments in which the analyzed biomarkers include one or more proteins).  Using the method of Rekker to isolate exosomes for use in the diagnostic method of Goetzl would have led to predictable results with a reasonable expectation of success because i) Rekker teaches that the centrifugation-based isolation method yields comparable results with the precipitation (Exo-Quick)-based method exemplified by Goetzl, and ii) Street evidences that centrifugation-based methods such as that of Rekker are useful for isolating exosomes from CSF (see, Street, p. 2-3, under Exosome concentration). 


With respect to claim 10, wherein the filter is a 0.22 µm filter, Rekker teaches use of a 0.2 µm filter and it would have been obvious that any filter of approximately that size could have been used. 
With respect to claims 11 and 12, wherein the exosome isolation comprises a series of centrifugation/wash steps prior to the proteinase k treatment, Rekker teaches a proteinase K treatment that occurs after an initial series of centrifugation/filtration steps which are then followed by an additional series of centrifugation/filtration/wash steps.  Rekker does not include an inactivation step, and thus the exosomes would have been “subject to a treatment with a proteinase” after the final centrifugation step as recited in claims 11 and 12.  Moreover, since Rekker teaches that the proteinase K treatment acts to eliminate contamination of protein-bound RNA from the purified exosomes, it would have been obvious that the proteinase K treatment could be carried out at any point during the isolation procedure (as the proteinase K treatment would be capable of serving such purpose at any point).  It is noted that changes in the sequence of adding ingredients is generally not sufficient to distinguish a prior art reference teaching the same steps (see MPEP 2144.04, IV.).

s 4-6 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Goetzl in view of Rekker, Shi and Onda as evidenced by Street, as applied to claims 1-3, 7-12, 16-24, 26-31, 35 and 36, further in view of Shelke et al., Journal of extracellular vesicles 3.1 (2014): 24783.
Claims 4-6 and 32-34 differ from the combination of Goetzl in view of Rekker, Shi and Onda as evidenced by Street, as applied to claims 1-3, 7-12, 16-24, 26-31, 35 and 36, in that: the method further comprises a step of inactivating the proteinase K; the inactivation is with a protease inhibitor; and the inactivation is with DFP or PMSF.
Shelke teaches a step of treating purified exosomes with proteinase K (along with RNAse A) so as to degrade extra-exosomal molecules while protecting exosomal molecules, followed by inactivation of proteinase K with PMSF (p. 3, under Proteinase and Rnase protection assay; p. 5, 2nd ¶).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method of Goetzl in view of Rekker and Shi to diagnose a disease in a subject by isolating exosomes (including a proteinase K treatment step) from the subject and analyzing one or more biomarkers of the exosomes wherein the exosome isolation step includes inactivating proteinase K as taught by Shelke because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to inactivate proteinase K as taught by Shelke in the method of Goetzl in view of Rekker and Shi because the diagnostic method of Goetzl involves analyzing protein and/or RNA biomarkers and inactivation of the proteinase upon lysis of the exosomes would be necessary to preserve the exosomal biomarkers.  Inactivating proteinase K .

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Goetzl in view of Rekker, Shi and Onda as evidenced by Street, as applied to claims 1-3, 7-12, 16-24, 26-31, 35 and 36, further in view of Banigan et al., PloS one 8.1 (2013): e48814.
Claims 13-15 differ from the combination of Goetzl in view of Rekker, Shi and Onda as evidenced by Street, as applied to claims 1-3, 7-12, 16-24, 26-31, 35 and 36, in that: the method further comprises treatment with an RNAse which can be RNAse A.
Banigan teaches a method of isolating exosomes from brain tissue samples via a series of centrifugation/filtrations steps (substantially similar to the method of Rekker) and analyzing the RNA content of the isolated exosomes, wherein the isolated exosomes are treated with RNAse A (along with subsequent Rnase A inactivation) prior to exosomal lysis in order to destroy extra-exosomal RNA while preserving exosomal RNA (p. e48814-48815, under Isolation, Purification, and Linear Amplification of miRNA from Exosome-containing Pellets).
.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467.  The examiner can normally be reached on M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657